UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6458


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES ARNESS ERBY, a/k/a       Rasta,   a/k/a   Fife,   a/k/a   Antwa
Amala, a/k/a Antwa Damala,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:05-cr-00151-CMH-1; 1:10-cv-01063-CMH)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Arness Erby, Appellant Pro Se.    Jonathan Leo Fahey,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Arness Erby seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice   or     judge    issues    a    certificate       of   appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.    Cockrell,     537    U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Erby    has       not   made   the     requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3